Citation Nr: 1429947	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cardiovascular disability (originally claimed as cardiac murmur). 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury. 

6.  Entitlement to an increased (compensable) disability rating for residuals of a fracture of the right (major) fifth metacarpal. 

7.  Entitlement to an increased (compensable) disability rating for residuals of a right fifth toe injury. 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1986. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. By that rating action, the RO declined to reopen a previously denied claim for service connection for a cardiac murmur.  The RO also denied service connection for left shoulder and bilateral hearing loss disabilities and hypertension.  The RO granted service connection for a right knee disability; an initial 10 percent disability rating was assigned, effective March 29, 2010--the date VA received the Veteran's initial claim for compensation for these disabilities.  Finally, the RO continued noncompensable disability ratings assigned to the service connected residuals of a fracture of the right (major) fifth metacarpal and residuals of a right fifth toe injury. The Veteran appealed this rating action to the Board. 

In May 2012, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the record. 
The Board notes that after issuance of a March 2011 Supplemental Statement of the Case, additional VA treatment records, dated from March 2011 to October 2013, were uploaded to the Veteran's Virtual VA electronic claims file.  As these records reflect treatment for unrelated disabilities or contain evidence that is duplicative of that already of record, namely that the Veteran has a cardiac murmur/irregular heartbeat, hypertension and right knee and right hand disabilities, they are not relevant to the issues on appeal.  Thus, a remand to have the RO issue a SSOC that addresses this evidence is not warranted.  38 C.F.R. § 20.1304 (2013). 

The issues of entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury; entitlement to an increased (compensable) disability rating for residuals of a fracture of the right (major) fifth metacarpal; and, entitlement to an increased (compensable) disability rating for residuals of a right fifth toe injury and entitlement to service connection for a left shoulder disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a February 1988 rating decision, the RO denied service connection for a heart murmur. 

2.  Evidence added to the record since the RO's final February 1988 decision does not relate to an unestablished fact necessary to substantiate the underlying claim for a cardiovascular disability (originally claimed as a heart murmur) (i.e., evidence of a current chronic cardiovascular disability/pathology).

3.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current bilateral hearing loss disability is related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  The February 1988 rating decision, wherein the RO, in part, denied service connection for a heart murmur, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the February 1988 rating decision, wherein the RO denied service connection for a heart murmur, is not new and material; and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the new and material and service connection issues decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

With respect to the claim for service connection for a bilateral hearing loss disability, because the Board is granting this benefit in full in the decision below, it finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1); thus, no further discussion is warranted.

Regarding the new and material claim decided herein, VA provided the Veteran with notice on the Pelegrini II VCAA elements for this claim in an April 2010 pre-adjudication letter.  This letter informed the Veteran to let VA know of any evidence he thought would support his petition to reopen a previously denied claim for service connection for a cardiovascular disability (originally claimed as a heart murmur); and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the Dingess elements via the April 2010 letter.

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his agent has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to the Veteran's new and material evidence claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a)  (West 2002), 38 C.F.R. § 3.159(b) (2013), and any applicable legal precedent. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.   See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 
The above-cited letter from the RO to the Veteran complied with Kent to the extent that they notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for a cardiovascular disability (originally claimed as a heart murmur) (i.e., described and defined what is meant by the term new and material evidence); and this letter also adequately explained the bases of the respective prior denial of the above-cited claim by specifying the deficiency in the evidence when the claim was previously considered (i.e., evidence of current chronic cardiovascular disability/pathology).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his new and material evidence and service connection claims decided herein, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained his service treatment and personnel records and VA and identified private treatment records. The Veteran also submitted personal statements in support of the above-cited claims.

The Veteran has not been provided an examination in support of his petition to reopen a previously denied claim for service connection for a cardiovascular disability (originally claimed as a heart murmur).  With regards to this Veteran's new and material claim, it is important for the Veteran to understand that the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured. 3.159(c)(4)(C)(iii).  Here, the Board is determining that there is no new and material evidence to reopen his previously denied claim for service connection for a cardiovascular disability.  Hence, there is no requirement to have the Veteran examined for a medical nexus opinion unless and until he first satisfies this preliminary requirement of presenting new and material evidence to reopen the previously denied claim for service connection for a cardiovascular disability. The Board is therefore satisfied the RO have provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the new and material claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000).







II. Analysis

A. New and Material Claim

The Veteran seeks to reopen a previously denied claim for service connection for a cardiovascular disability (originally claimed as a heart murmur). 

Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

He maintains that he currently has a cardiovascular disability that had its onset during his period of military service had its onset during his active period of military service.  (Transcript at page (pg.) 19)).  

In a February 1988 rating decision, the RO denied service connection for a cardiac murmur because there was no evidence that he currently had a chronic cardiovascular disability.  The Veteran was informed of the RO's decision that same month.  He did not appeal the RO's February 1988 decision, and it became final.  38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year of the February 1988 decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen his previously denied claim for service connection for a cardiovascular disability (originally claimed as a heart murmur) in March 2010.  (See VA Form 21-526, Veterans Application for Compensation and Pension, received by VA in March 2010). The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the February 1988 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Evidence that was of record at the time of the RO's final February 1988 rating action consisted, in part, of the Veteran's service treatment records.  These records are wholly devoid of any subjective complaints or clinical findings of any cardiovascular pathology.  

Other evidence of record at the time of the RO's final February 1988 rating decision included a September 1987 VA examination report.  A physical examination, to include an electrocardiogram, in September 1987 revealed evidence of a cardiac murmur without any underlying cardiac pathology or disability.  (See September 1987 VA examination report).  

Evidence added to the record since the RO's final February 1988 rating action includes private and VA treatment reports, dated from January 2008 to October 2013.  These reports reflect that one of the Veteran's active problems was other specified cardiac dyrthymias (irregular heart beat).  (See VA treatment reports uploaded to the Veteran's Virtual VA electronic claims file, dated in April 2012 and April 2013).  There was no evidence, however, of any underlying chronic cardiovascular pathology or cardiac diagnosis.  These reports are new because they were not of record at the time of the RO's final February 1988 rating action. They are, however, not material.  They are not material because they do not contain clinical evidence that currently has any underlying chronic cardiovascular pathology or diagnosis, other than an irregular heartbeat/murmur.

In addition, the Veteran's statements and testimony are neither new nor material. The Veteran is competent to report observations of cardiovascular symptoms, such as chest pain or rapid heartbeat, as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His lay statements are also presumed to be credible when determining whether the claim should be reopened. Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's statements and testimony that he currently has a chronic cardiovascular disability that had its initial onset during service are not new evidence because they are duplicative of statements made in support of his claim when it was denied by the RO in February 1988.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Thus, while the evidence added to the record after the RO's February 1988 decision is new (i.e., private and VA treatment reports, dated from January 1988 to October 2013), it is not material within the definition of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative of contentions that were made at the time of the last final denial, and it does not raise a reasonable possibility of substantiating the claim.  The record is devoid of any competent evidence demonstrating that the Veteran currently has an underlying chronic cardiovascular disability (other than a heart murmur/irregular heartbeat) that is etiologically related to military service or had its onset therein, or was manifested to a compensable degree within a year of service discharge.  Thus, new and material evidence not having been received, the claim for service connection for a cardiovascular disability is not reopened. 

B. Service Connection Claim

The Veteran seeks service connection for bilateral hearing loss disability. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as an organic disease of the nervous system (i.e., sensorineural hearing loss).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  He maintains that he currently has a bilateral hearing loss disability that is the result of having been exposed to acoustic trauma while serving with the mechanized infantry unit during military service without having been issued hearing protection.  (T. at pg. 32; and June 2010 VA Ear Disease examination report).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Regarding Hickson element number one (1), evidence of a current disability, the Veteran has a current diagnosis of sensorineural hearing loss in both ears and the severity of his hearing in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See June 2010 VA audiological examination report).  Thus, Hickson element number one (1), evidence of a current disability, has been met. 

Concerning Hickson element number two (2), evidence of an in-service disease or injury, the Board finds that the Veteran suffered from acoustic trauma during his period of service.  See VBA Fast Letter 10-35 (September 2, 2010)(VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  The Veteran has testified that he was exposed to acoustic trauma from heavy equipment and machinery without hearing protection during military service.  (T. at pg. 32).  The Veteran's DD 214 reflect that his military occupational specialty (MOS) was, in part, an infantryman for eight (8) years and six (6) months while assigned to the 32d Medical Company.  

His service treatment records include, in part, an audiogram performed at service enlistment in July 1977, and several performed throughout military service, that do not disclose any hearing loss disability for VA compensation purposes in either ear.  38 C.F.R. § 3.385.  Nonetheless, the Board finds the Veteran's report of military noise exposure to be competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his assignment as an infantryman during service.  As such, for the purposes of this decision, the Veteran's military noise exposure is presumed.  38 U.S.C.A. § 1154(a).  Thus, Hickson element number two (2), evidence of an in-service injury (i.e., acoustic trauma), has been met. 

Regarding Hickson element number three (3), evidence of a nexus to military service, there are competing VA medical opinions that address this question.

Evidence in support of the claim includes a June 2010 VA audiologist's opinion.  When examined by VA in June 2010 for his bilateral hearing loss disability, the Veteran reported a history with respect to his in-service acoustic trauma, but reported that he had worn hearing protection.  The Veteran related that he had post-service noise exposure from his employment in construction, but that he had been issued hearing protection controlled by the Occupational and Safety Health Act (OSHA).  The Veteran denied having any recreational noise exposure.  After an audiogram was performed, the VA examiner concluded that the onset of the Veteran's hearing loss and tinnitus was also likely than not consistent with the noise exposure that occurred while serving in the military.  (See June 2010 VA Audio examination report).  

Evidence against the claim includes a June 2010 VA Registered Nurse's opinion.  During a June 2010 VA Ear Disease examination, the Veteran gave a history with respect to his in-service acoustic trauma that is consistent with that previously reported herein.  The Veteran related that his hearing loss had its onset 12 years previously (1998).  After a review of the claims file, to include the above-referenced service treatment records and the Veteran's history of having been exposed to acoustic trauma during military service, the VA examiner opined that that his hearing loss was less likely as not caused by or a result of acoustic trauma in service.  The VA examiner reasoned that there was no hearing loss in the service treatment records (in-service audiograms), and the Veteran's report of an onset of hearing loss 12 years previously.  (See June 2010 VA Ear Disease examination report). 

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss for many years after active duty; the Veteran's reported history of an onset of hearing loss 12 years previously at the June 2010 VA Ear Disease examination; and June 2010  VA Registered Nurse's opinion that is against the claim.  The evidence is, however, in at least equipoise.  In view of the positive June 2010 VA audiologist's opinion and the Veteran's confirmed in-service acoustic trauma from his MOS as an infantryman, the Board will resolve reasonable doubt in the Veteran's favor, and grant the claim for service connection for a bilateral hearing loss disability.   38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence not having been received, the claim for service connection for a cardiovascular disability (originally claimed as a cardiac murmur) is not reopened. 

Service connection for a bilateral haring loss disability is granted. 





REMAND

The Board finds that prior to further appellate review of the claims for an initial disability rating in excess of 10 percent for residuals of a right knee injury and increased (compensable) disability ratings for residual of a fracture of the right (major) fifth metacarpal and residuals of an injury of the right fifth toe, and claims for service connection for a left shoulder disorder and hypertension additional substantive development is necessary.  Specifically, to schedule the Veteran for a VA orthopedic (right knee disability), neurological (right hand and right foot disabilities) and cardiovascular (hypertension) examinations to determine the current severity of the above-cited service-connected disabilities and etiology of any left shoulder disorder and his hypertension.  

Right knee, Right Hand and Right Fifth Toe Disabilities

The Veteran seeks initial and increased ratings for his right knee, right fifth metacarpal and right toe disabilities, respectively.  He maintains that these disabilities are more severely disabling than that reflected by their currently assigned 10 percent (right knee disability) and noncompensable ratings (right fifth metacarpal and right toe disabilities).  He contends that the above-cited service-connected disabilities have increased in severity since VA last examined them in June 2010 (right hand and right foot) and August 2012 (right knee) and that he has experienced additional symptoms that were not adequately addressed by the above-cited examinations.  (T. at pages (pgs.) 5, 10-12, 15-17)).  The Board has determined that a remand of the Veteran's increased rating claims for the service-connected right knee disability, right fifth metacarpal and right great toes is warranted so that he may undergo further VA medical examination to determine their current severity.  

Regarding the Veteran's right knee disability, the Veteran testified that his right knee is currently unstable and that it has required the use of a brace.  (T. at page (pg.) 6)).  An August 2012 VA examination report uploaded to the Veteran's Virtual VA electronic claims file reflects that the Veteran constantly used a cane to ambulate.  There was no objective evidence of any right knee anterior, posterior, or medial-lateral instability, or patellar subluxation or dislocation.  Range of motion was from zero (extension) to 70 degrees (flexion).  There was additional limitation of motion because of pain following repetitive motion.  (See August 2012 VA Knee and Lower Leg examination report uploaded to the Veteran's Virtual VA electronic claims file).  These clinical findings are consistent with a 10 percent rating under Diagnostic Codes 5260 and 5261, the Diagnostic Codes used to evaluate the service-connected right knee disability based on limitation of flexion and extension, respectively  38 C.F.R. § 4.118, Diagnostic Codes 5260, 5261 (2013).  In addition, as there was no objective evidence of any instability at the August 2012 VA examination, the Veteran's right knee disability would not warrant a 20 percent rating for moderate subluxation and instability under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

Regarding the Veteran's service-connected residuals of a fracture of the right (major) metacarpal and residuals of an injury to the right fifth toe, the Veteran testified before the undersigned that he experienced throbbing and needle-type stabbing pain in his right hand and foot.  He also maintained that his he had loss of grip strength in his right (major) hand.  (T. at pgs. 10-15).  In view of the Veteran's testimony of possible neurological symptoms associated with his service-connected residuals of a fracture of the right fifth metacarpal and residuals of an injury to the right fifth toe, the Board finds that he should be afforded a VA neurological examination prior to further appellate review of the increased rating claims for these disabilities.  

Left Shoulder Disorder and Hypertension

With respect to the issue of entitlement to service connection for a left shoulder disorder, at the time of the Veteran's hearing before the Board, the Veteran testified that his left shoulder dislocated during service due to injury.  Moreover, a dislocating shoulder is a condition that the Board finds a lay person is capable of observing.  See Jandreau v. Nicholson, 493 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that the Veteran should be provided an appropriate examination to determine if there is any residual of left shoulder dislocation that would be related to the dislocation that occurred during the Veteran's active service.  

The Veteran also seeks service connection for hypertension.  For VA purposes, hypertension is defined under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). More specifically, Note (1) to this diagnostic code provides that the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013), Note 1. 

The Veteran's STRs contained elevated blood pressure readings of 122/90 (August 1981) and 150/102 and 140/102 in November 1984.  An assessment of elevated blood pressure was entered in November 1984.  

Post-service treatment records include a September 1987 VA examination report, conducted just over a year after the Veteran's discharge from active service in June 1986.  At that examination, the Veteran's blood pressure was found to be 120/65 on three separate readings.  (See September 1987 VA examination report).  The first post-service evidence of any elevated blood pressure was in January 2008.  (See January 2008 report, prepared by D. L., M. D., containing an assessment of elevated blood pressure).  VA treatment reports, dated from June 2010 to March 2011, reflect that the Veteran had continued to seek treatment, in part, for his hypertension.  A February 2011 VA treatment report reflects that the Veteran's hypertension was considered controlled.  (See VA treatment reports, dated from June 2010 to March 2011).  The Veteran has not been afforded a VA examination to determine the etiology of his currently diagnosed hypertension, to include whether or not it is related to the elevated blood pressure readings noted during military service.  Thus, in view of the above-cited in-service elevated blood pressure readings, assessment of elevated blood pressure in November 1984 and post-service evidence of hypertension, the Board finds that the RO should schedule the Veteran for an examination to determine the probable date of onset and etiology of his currently diagnosed hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA orthopedic (right knee and left shoulder only) and neurological examination(s) (right hand and right foot only), by appropriate examiner(s) to determine the current severity of the Veteran's right knee, the etiology of any current left shoulder disorder, and the current severity of his residuals of a fracture of the right (major) fifth metacarpal and residuals of an injury of the right fifth toe.  The claims file, to include a copy of this must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, such as x-rays, magnetic resonance imaging scans and electromyography and nerve conduction studies, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report(s)), and all clinical findings should be reported in detail. 

If the examiner(s) finds that any such testing is not required to fully evaluate the current extent of the service-connected right knee disability and residuals of a fracture of the right fifth metacarpal and residuals of an injury to the right fifth toe this must be clearly stated and fully explained. 

The examiner(s) should elicit from the Veteran and record a complete clinical history, to include timely information about his employment status. 
In order to facilitate the rating of the service-connected right knee disability and residuals of a fracture of the right fifth metacarpal and residuals of an injury to the right fifth toe in terms of the applicable criteria, the examiner(s) must report on the following detailed clinical findings:

With regard to any left shoulder disorder, the orthopedic examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that any current left shoulder disorder is related to any old left shoulder dislocation injury during active service.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

With regard to the right knee disability, the orthopedic examiner should opine to the following: 

(a) What are the ranges of motion of the right knee? The examiner should conduct range of motion testing expressed in degrees and note if, accompanied by pain;

(b) Is there functional loss due to pain, weakness, excess fatigability, or incoordination of the right knee? The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiners should express any such additional functional loss in terms of additional degrees of limited motion of the right knee; 

(c) Is there impairment of the tibia and fibula characterized by malunion with "moderate" or "marked" right knee? 

(d) Is there dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the right knee joint? 

(e) Is there ankylosis of the right knee? If so, is it favorable or unfavorable? 

(f) Is there slight, moderate, or severe recurrent subluxation or lateral instability of the right knee?

Regarding the Veteran's service-connected residuals of a fracture of the right (major) fifth metacarpal and residuals of an injury to the right fifth toe, the neurologist must conduct range of motion testing of the right hand and foot and comment on the presence and extent of any instability, ankylosis, painful motion, functional loss of the right fifth metacarpal and right fifth toe due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

The examiner must specifically comment on whether there are any neurological findings associated with the service-connected right fifth metacarpal and residuals of an injury to the right fifth toe.  The specific nerve affected, and the presence of any mild, moderate or severe incomplete paralysis or complete paralysis must be documented.  

2.  Schedule the Veteran for an examination by an appropriate specialist to determine the etiology of the Veteran's currently diagnosed hypertension.  

Based on a thorough review of the evidence of record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that hypertension was first manifested during the Veteran's period of active duty from July 1977 to June 1986 or within a year from the Veteran's date of separation from service in June 1986.  In formulating his opinion, the examiner must address the following evidence: 
(i) Service treatment records containing elevated blood pressure readings of 122/90 (August 1981) and 150/102 and 140/102 in November 1984; (ii) assessment to elevated blood pressure in November 1984; and, (iii) September 1987 VA examination report containing blood pressure reading of 120/65 on three (3) separate occasions; and, (iii) January 2008 report, prepared by D. L., M. D. containing an assessment of elevated blood pressure).  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible and what outstanding evidence is necessary to decide the claim.

3.  After completion of the above and any additional development deemed necessary, the RO must readjudicate the issues of entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury; entitlement to an increased (compensable) disability rating for residual of a fracture of the right (major) fifth metacarpal; entitlement to an increased (compensable) disability rating for residuals of a right fifth toe injury; and, entitlement to service connection for a left shoulder disorder and hypertension.  

The RO's readjudication of the initial and increased evaluation claims should include consideration of any additional evidence added to the record assembled for appellate review and whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) are warranted. 

If the above-cited initial and increased evaluation and service connection claims are denied, the RO will issue a Supplemental Statement of the Case to the Veteran and his representative and provide them with an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


